Me. Justice Aldeey
delivered the opinion of the court.
One of the reasons given by the appellee for the dismissal of this appeal from an' order of the district court approving a memorandum of costs is that the transcript brought up-by the appellant for the purposes of the appeal does not contain the judgment on which the said memorandum of costs is based.
It is true that the transcript filed in this court does not contain the judgment imposing the costs upon the appellant. "Without that judgment before us we have not a sufficient record for disposing of the questions raised and therefore the appeal should be dismissed, as was held in the case of Compañía Azucarera del Toa v. Galán et al., 30 P. R. R. 188.
For that reason the appeal must be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justice Wolf concurred.
Mr. Justice Hutchison concurred in the judgment.
Mr. Justice Franco Soto took no part in the decision of this case.